DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-20, and 22-31 are currently pending. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
As indicated in the Office Action of 12/15/2020, claims 20, 22-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/25/2018. Claims 16, 18, 27-31 are the subject matter of this Office Action.

Response to Amendment
Applicant’s amendments, filed 03/15/2021 are acknowledged. Applicant has amended claim 16 as follows: 
 A method for treating sensorineural hearing loss in a subject affected with sensorineural hearing loss, comprising administering to said subject an inhibitor of calcineurin of the setron family selected from the group consisting of azasetron, an analog of azasetron, ondansetron, and pharmaceutically acceptable salts thereof, 
In response to the amendment to claim 16, the pending 35 USC 102 (a)(1) rejection of record of claims 16, 18, 28-29 and 31 by Tsukada (Kagaku Ryoho Vol. 22 pages 1959-1967 published 1995) has been withdrawn as the claim no longer embraces the prophylaxis of sensorineural hearing loss. 
Additionally the double patenting rejection of record with copending Application 16093911 has been withdrawn as a terminal disclaimer has been filed on 01/04/2021 in copending Application 16093911.
 Applicant's arguments, filed 03/15/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18 and 27-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Venail et al (WO2010/133663 published 11/25/2010), Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007) and Ashton et al (US2003/0229333 published 12/11/2003). 
  Venail teaches drug induced ototoxicity is one of 16 vestibular lesional disorders to be treated with the 5HT-3 receptor antagonist (page 5 lines 20-25, claims 1,8).  The elected azasetron is taught as one of 13 5-HT3 receptor antagonists to administer to the patient to treat the disorder (claims 1, 4). Venail teaches administration of 0.01-500 mg doses to human patients to treat the disclosed disorder. As Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007) teaches that the average weight of a human patient is 60 kg (Table 1), the therapeutically effective range of Venail is from 0.00016 mg/kg to 8.33 mg/kg, which overlaps with the amount administered in the instant specification above. Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
However, Venail does not specifically teach that the treatment of drug induced ototoxicity by the administration of azasetron specifically treats sensorineural drug induced ototoxicity. 
Ashton teaches that the phrase “drug induced ototoxicity” embraces a range of two different forms. One form of drug induced ototoxicity is ototoxicity to the vestibular apparatus. The alternative form of drug induced ototoxicity is ototoxicity from adverse effects on the cochlea and auditory system ([0005], [0007], [0012]-[0013]). As recited in page 5 of the instant specification, sensorineural hearing loss is a type of hearing loss caused by abnormality and/or damage to the sensory hair cells and neurons of the cochlea, or of the auditory nerve, or higher aspects of central auditory perception or processing. Therefore, treatment of ototoxicity from adverse effects on the cochlea and auditory system taught by Ashton above reads on the claimed sensorineural treatment regimen. Ashton teaches that treatment of both sensorineural hearing loss and the vestibular apparatus are embraced in the disclosed methodology ([0074]-[0078], [0138]).
 Regarding claim 31, Ashton teaches that 5 classes of compounds yield drug induced ototoxicity: aminoglycoside antibiotics, salicylates, quinine and its analogs, loop diuretics and platinum containing antineoplastic agents ([0005]-[0014]). 
 Ashton teaches that ototoxicity is a well-known and serious dose limiting side effect for patients being treated with cisplatin, an established chemotherapeutic for treating solid neoplasms ([0011]). Although more and more patients are surviving the neoplastic disorder with the addition of cisplatin to said patient, they frequently suffer from cisplatin-induced hearing impairment. Cisplatin damages both the auditory and 
Ashton teaches that the cisplatin ototoxicity is irreversible, however partial recovery of hearing may occur in some cases ([0012]). Thus, Ashton demonstrates a need to treat the incidence and severity of drug induced ototoxicity involving inner ear hair cells, without compromising the in-vivo antineoplastic properties of the platinum-based chemotherapeutic agents ([0015], [0026]).  Ashton teaches administering an otoprotective agent to treat the ototoxic side effects of the chemotherapy without impairing its efficacy, in a sustained release delivery device to deliver a pharmacologically effective concentration of the otoprotective agent for at least 30 days ([0116], claim 1-2, 16).   
Accordingly, one of ordinary skill in the art would have readily predicted the treatment of sensorineural drug induced ototoxicity comprising the administration of the 5HT3 receptor antagonist azasetron in view of the combination of Vernail and Ashton, arriving at the claimed methodology with a reasonable expectation of success.
Considering that the skilled artisan knows that the genus of “drug induced ototoxicity” embraces a range of only 2 forms including ototoxicity from adverse effects on the cochlea and auditory system or sensorineural drug induced toxicity, and 
 Regarding claim 28, Venail teaches parenteral administration of the 5-HT3 receptor antagonist in isotonic and sterile solutions (Venail: page 17 line 20-30, page 18 line 30 through page 19 line 10).
Regarding claim 29,  said 5-HT-3 receptor antagonist is administered in doses of 0.01-500 mg of the active agent (page 16 lines 25-30) and that administration of the antagonist in multiple doses per day is embodied in the methodology of Venail (page 19 lines 10-15).  
Regarding the limitation of claim 30, Ashton teaches administering an otoprotective agent to treat the ototoxic side effects of the chemotherapy without impairing its efficacy, in a sustained release delivery device to deliver a pharmacologically effective concentration of the otoprotective agent for at least 30 days ([0116], claim 1-2, 16). Said combination of chemotherapeutic agent and otoprotective agent may be administered sequentially or simultaneously ([0042], [0053], and [0104).  Ashton also teaches administration of otoprotective agents including antiemetic ([0111]-[0112]). Administration of the drugs directly to the inner ear is embodied in the methodology of Ashton ([0117]).  
Regarding claim 27, wherein the subject is affected with sensorineural hearing loss since less than 7 days,  Ashton teaches that the onset of cisplatin induced ototoxicity is gradual but with harmful effects ([0012]). Ashton teaches that there is a need to reduce the severity of the drug induced ototoxicity ([0015]). Accordingly, said artisan would have been motivated to administer the drug-induced ototoxicity therapeutic azasetron of Ashton and Venail to a cisplatin treated patient with ototoxicity with sensorineural hearing loss for less than 7 days impede the gradual development of cisplatin induced ototoxicity and reduce the severity of the inner ear disorder. Furthermore, the optimum dosing cycle of azasetron to the cisplatin treated patient comprising drug induced ototoxicity would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 

Applicant traverses. Applicant asserts that the teachings of Ashton are directed to the field of drug delivery and providing local and sustained administration of a therapeutic agent, in particular to the inner ear through the use of a sustained release device, and the treatment of hearing loss/hearing impairment by local or sustained administration of an otoprotective agent to the inner ear. Applicant asserts that Ashton neither teaches that azasetron is an otoprotective agent in paragraphs [0111]-[0112], and that a skilled artisan could not and would not assume that all compounds embraced in [0111]-[0112] are suitable otoprotective agents. Further, Applicant contends that in view of Ashton, one of ordinary skill in the art would not have any reason to consider the use of an antiemetic agent for the therapeutic treatment of drug-induced sensorineural hearing loss, such as cisplatin induced hearing loss in a subject.  Secondly, Applicant argues that the examples embraced in Vernail are directed towards treating ototoxic drug induces lesional vestibular disorders with the administration of 5-HT3 receptor antagonist which includes azasetron. Applicant asserts that a skilled artisan could not nor would not have reasonably expected that azasetron would effectively treat ototoxic drug induced sensorineural hearing loss caused by an abnormality and/or damage to the sensory hair cells and neurons of the cochlea. 
Response to Arguments

  Applicant’s arguments, filed 03/15/2021 are acknowledged and have been carefully considered but remain unpersuasive. Regarding Applicant’s contention that a skilled artisan would not have reasonably expected that the azasetron treatment of drug induced ototoxicity taught by Vernail above would have specifically treated the sensorineural drug induced ototoxicity form of drug induced ototoxicity, this argument has been fully and carefully considered but not found persuasive. Applicant is reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). 
As set forth above, Ashton teaches that the phrase “drug induced ototoxicity” embraces two different forms. One form of drug induced ototoxicity is toxic effects to the vestibular apparatus. Another form of drug induced ototoxicity is ototoxicity from adverse effects on the cochlea and auditory system, which is classified as the claimed sensorineural hearing loss ([0005], [0007], [0012]-[0013] and page 5 of the instant specification). Ashton further teaches that treatment of both sensorineural hearing loss and the vestibular apparatus are embraced in the reference, using the same disclosed methodology ([0074]-[0078], [0138]).
   Considering there are only two forms of drug induced ototoxicity and that both forms are treated using the same disclosed methodology as taught by Ashton above, said skilled artisan would have reasonably predicted that the treatment of drug induced ototoxicity by the administration of azasetron claimed by Vernail is would be effective at treating both forms of drug induced ototoxicity, including the claimed sensorineural hearing loss, absent factual evidence to the contrary. Vernail neither teaches nor suggests that only ototoxicity to the vestibular apparatus is treatable with the disclosed azasetron regimen and not sensorineural drug induced ototoxicity. Nor does Vernail mention why the azasetron regimen embraced in the disclosure would not be effective for treating ototoxicity from adverse effects on the cochlea and auditory system. 
 Further, Applicant has not shown that there is unpredictability in the field of treating drug induced ototoxicity in which administration of agents effective at treating ototoxicity to the vestibular apparatus are ineffective at treating sensorineural drug induced ototoxicity. Nor has Applicant shown that there is unpredictability in the treatment of ototoxicity from adverse effects on the cochlea and auditory system by the administration of alternative species of 5-HT3 receptor antagonists embraced in the prior art of Vernail, wherein azasetron is effective yet alternative species of 5-HT3 receptor antagonists embraced in the prior art of Vernail are not. 
For these reasons applied above, the rejection of claims 16, 18 and 27-31 is proper.  
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628